The plaintiffs petition for certification for appeal from the Appellate Court, 26 Conn. App. 181, is granted, limited to the following issues:
“1. In the circumstances of this case, did the parties agree to a binding settlement of their dispute in open court?
“2. If the parties did so agree, what were the enforcement rights of the plaintiff when the defendant withdrew from the settlement?
“3. If the parties did so agree, what right did the defendant have to a jury trial on the underlying claim on the settlement agreement?”